June 8, 2021
VIA ECF & EMAIL
                                                                  MEMO ENDORSED
Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov
       Re:     Ideavillage Products Corp. v. Copper Compression Brands LLC et al
               Civil Action No. 20-cv-04604-KPF
               Joint Letter Motion Requesting Extension of Remaining Discovery Deadlines &
               Adjournment of Pretrial Conference
Dear Judge Failla:

        In accordance with Your Honor’s Individual Rules of Practice in Civil Cases, specifically Rule
2(D), the parties to the above case, through their respective counsel, are writing to jointly request an
extension of all remaining discovery deadlines, and an adjournment of the pretrial conference, scheduled
for July 13, 2021 at 3:00 PM. Currently, the deadline for fact discovery is July 8, 2021, and the deadline
for expert discovery is August 24, 2021.
        On May 17, 2021, Plaintiff Ideavillage Products Corp. and Plaintiff IDVC, LLC (collectively,
“Plaintiffs”) filed a Motion for Leave to File Second Amended Complaint (Docket Entry Nos. 50-52)
(“Plaintiffs’ Motion”) wherein they seek to add an additional claim against Defendant Copper
Compression Brands LLC and Defendant Copper Compression LLC’s (collectively, “Defendants”).
Given that: 1) Plaintiffs’ Motion could warrant further, albeit limited, discovery, and the parties are
unable to ascertain what experts will be required until Plaintiffs’ Motion is resolved; 2) Defendants’
document production remains ongoing, and as such, no depositions have taken place or been scheduled;
and 3) Defendants have also recently advised Plaintiffs that they intend to move to dismiss the case, the
parties believe that there is just cause for an extension and an adjournment. The parties respectfully
request an extension of all remaining deadlines by four (4) months from the Court’s decision on
Plaintiffs’ Motion in the event that it is granted or alternatively, two (2) months from the Court’s decision
on Plaintiffs’ Motion in the event that it is denied. Since the date by which the Court will rule on
Plaintiffs’ Motion, which will be fully briefed as of June 25, 2021, is presently unknown, the parties are
unable to submit a [Proposed] Revised Scheduling Order with specific dates, or provide an alternate date
for the pretrial conference. Instead, if the Court prefers, should the Court grant the parties’ request, the
parties propose that they submit a [Proposed] Revised Scheduling Order within five (5) days of the
Court’s decision on Plaintiffs’ Motion.
       This is the parties’ second request for an extension of the discovery deadlines set forth in the Civil
Case Management Plan and Scheduling Order (Docket Entry No. 43) and an adjournment of the pretrial
conference. The parties’ first request for an extension of the discovery deadlines and an adjournment of
                                                     1
the pretrial conference was granted by the Court (Docket Entry Nos. 46-48) (the “First Request”).1
Although the parties acknowledge that the Court explicitly stated that “no further extensions of discovery
will be granted” when it granted the parties’ First Request (Docket Entry No. 47), for the reasons stated
above, the parties respectfully submit that there is just cause for the extension and adjournment requested
herein.
          We thank the Court for its time and consideration.
    Respectfully submitted,
    EPSTEIN DRANGEL LLP                                      GOLDBERG COHEN LLP

    BY: S/ Kerry B. Brownlee                                 BY: S/ Lee A. Goldberg
    Kerry B. Brownlee (KB 0823)                              Lee A. Goldberg (LG 9423)
    kbrownlee@ipcounselors.com                               lgoldberg@goldbergcohen.com
    Jason M. Drangel (JD 7204)                               Morris E. Cohen (MC 4620)
    jdrangel@ipcounselors.com                                mcohen@goldbergcohen.com
    60 East 42nd Street, Suite 2520                          Limor Wigder
    New York, New York 10165                                 lwigder@goldbergcohen.com
    (212) 292-5390                                           1350 Avenue of the Americas, 3rd Floor
    Attorneys for Plaintiffs                                 New York, NY 10019
    Ideavillage Products Corp. and                           (646) 380-2087
    IDVC, LLC                                                (646) 380-2084
                                                             Attorneys for Defendants Copper Compression
                                                             Brands, LLC and Copper Compression LLC




1
  The parties also previously sought an extension of the following deadlines, and all such requests were granted by the Court:
the time for Defendants to respond to the Amended Complaint (Docket Entry Nos. 21-22), and the time for the parties to
complete a settlement conference (Docket Entry Nos. 35-36). Defendants also requested an adjournment of the initial pretrial
conference, which was likewise granted by the Court (Docket Entry Nos. 26-27).
                                                              2
The parties' motion to extend discovery is granted in part and denied
in part. The Court hereby extends the fact discovery and expert
discovery deadlines by two months. Accordingly, fact discovery shall
be complete on or by September 8, 2021, and expert discovery shall be
complete on or by October 25, 2021. The parties may renew their
request for an extension of discovery in the event that the pending
motion to amend is granted.

Additionally, the conference scheduled for July 13, 2021, is hereby
ADJOURNED sine die. The Clerk of Court is directed to terminate the
motion pending at docket entry 54.

Dated:   June 8, 2021              SO ORDERED.
         New York, New York




                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
